Citation Nr: 0708787	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for "blood clots".

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral leg and 
foot disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO).

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in November 2005.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  

The issues of service connection for bilateral knee, leg, and 
foot disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that the veteran has blood clots or a disability manifested 
thereby.


CONCLUSION OF LAW

Service connection for "blood clots" is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for "blood clots".

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in November 2001, June 2005, and 
September 2006 which were specifically intended to address 
the requirements of the VCAA.  The June 2005 letter from the 
RO specifically notified the veteran that to support a claim 
for service connection, the evidence must show "an injury in 
military service, or a disease that began in or was made 
worse during military service, or [that] there was an event 
in service that caused an injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  The November 2001 letter also 
notified the veteran that VA would assist him "by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2005 letter notified the veteran that he "must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the June 2005 letter instructed the veteran to 
"send us any private medical reports you have.  If you want 
us to obtain them for you, please complete and return the 
attached VA Form 21-4142, Authorization and Consent to 
Release Information, to authorize release of information from 
any doctors and/or hospitals concerning any treatment 
received."  With respect to VA medical records, the June 
2005 letter advised the veteran that if "you have received 
treatment at a [VA] facility, furnish the date(s) and 
place(s).  We will obtain the report(s)."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The September 2006 letter included notice that "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know . . . [i]f the 
information or evidence is in your possession, please send it 
to us."  The Board believes that this request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided with notice of the VCAA prior to the initial 
adjudication of his claim, although partial notice was 
arguably provided by the November 2001 letter.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the November 2001, 
June 2005, and September 2006 VCAA letters.  His claim was 
then readjudicated in the November 2006 supplemental 
statement of the case (SSOC), after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VCAA notice(s).  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's denial of 
service connection for blood clots herein.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
[In any event, the September 2006 VCAA letter included notice 
of the type of evidence needed to establish the highest 
possible rating and earliest possible effective date.]  
The veteran's service-connection claim for blood clots is 
being denied based on elements (2) and (3), the existence of 
disability and its relationship to service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, VA outpatient treatment records, records from David 
City Hospital dated in December 1967, the report of a May 
2002 VA examination, and a statement from the veteran's 
private physician, Dr. C.H., dated in October 2006.  

The veteran has also noted that he is in receipt of Social 
Security disability benefits.  The RO attempted to obtain 
these records, but a response from the Social Security 
Administration dated in October 2005 revealed that the 
veteran's claims folder with that agency had been destroyed.  
The Board will therefore proceed to a decision on the merits 
in the absence of the veteran's Social Security records.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing 
before the undersigned in November 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The veteran seeks service connection for "blood clots".  He 
essentially claims that such either had their genesis during 
his period of active duty or are secondary to his claimed 
bilateral knee disabilities.  

As explained immediately above, service connection requires a 
current diagnosis of the claimed disability.  In the instant 
case, the post-service medical evidence is pertinently 
negative for complaint, treatment, or diagnosis of blood 
clots or of any disease process associated with blood 
clotting.  On VA examination in May 2002, deep circulation in 
the lower extremities was found to be intact.  No finding of 
blood clots was made.

The only evidence in the claims folder serving to establish 
the current existence of blood clots is the veteran's own 
statements.  However, as a lay person without medical 
training, the veteran is not qualified to render medical 
opinions regarding matters such as diagnosis of disability, 
which call for specialized medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (2006) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements alleging 
that he currently has "blood clots" are accordingly lacking 
in probative value.

Throughout the nearly six years this claim has been pending, 
the veteran has been accorded ample opportunity to furnish 
recent medical evidence which documents the existence of 
blood clots (or a disability, such as phlebitis, which 
manifests as blood clotting).  He was advised in the November 
2001, June 2005, and September 2006 VCAA letters of the 
necessity of providing such evidence.  He has failed to do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [noting that it is 
the claimant's responsibility to support a claim for VA 
benefits]; see also Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) [holding that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence"].  

The veteran has suggested that treatment records following 
knee surgery in 1973 and 1992 contain evidence of blood clots 
in the lower extremities.  However, he has not submitted such 
records, nor has he provided VA with authorization to obtain 
them.  In any event, even if treatment records in 1973 or in 
1992 showed the existence of blood clots post surgery, this 
alone would not demonstrate that a chronic disability 
manifested by blood clots currently exists.

Therefore, in the absence of evidence of current blood clots, 
Hickson element (1) has not been met.  The veteran's claim 
fails on this basis alone.  The benefit sought on appeal is 
accordingly denied.

Additional comments

As alluded to above, the veteran has suggested that his 
claimed "blood clots" are related to knee surgery and thus 
are secondary to the bilateral knee disability for which he 
is now seeking service connection.  Although the issue of 
entitlement to service connection for bilateral knee 
disabilities is being remanded by the Board, a remand of the 
issue of service connection for blood clots is not necessary.  
In the absence of the claimed "blood clot" disability, the 
ultimate outcome of the knee disability claim is of no 
significance to that issue.   

While the medical evidence of record is negative for any 
treatment or diagnosis of blood clots, or a disability 
manifested by blood clots such as phlebitis, the record does 
reflect diagnoses of other lower extremity vascular 
abnormalities, namely varicose veins and stasis dermatitis.  
These disabilities are addressed in the Board's discussion of 
service connection for bilateral leg and foot disabilities in 
the REMAND portion of this decision.  

ORDER

Service connection for "blood clots" is denied.


REMAND

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for bilateral leg and 
foot disabilities.

The veteran seeks service connection for a bilateral knee 
disability, which he contends had its genesis in service.  He 
specifically points to an in-service injury sustained when a 
car he was working on fell off a jack, injuring his lower 
extremities.  He also seeks service connection for bilateral 
leg and foot disabilities.  The veteran alleges that such are 
either the result of the aforementioned accident or are 
secondary to his bilateral knee disability.  

Reason for remand

Charles considerations

As outlined in the law and regulations section above, in 
order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) evidence of in-
service injury; and (3) medical evidence of a nexus between 
(1) and (2).  See Hickson, supra.  In Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002), the Court held that where there 
is evidence of record satisfying the first two requirements 
for service connection but no competent medical evidence 
addressing the third requirement, VA must obtain a medical 
nexus opinion.

The medical records currently associated with the claims file 
include multiple diagnoses of bilateral knee arthritis and 
tendonitis.  The May 2002 VA examination also contains 
diagnoses of varicose veins and stasis dermatitis in the legs 
and feet.  Thus, the first Hickson element has been 
satisfied.  

Element (2) has also been met, as the veteran's service 
medical records demonstrate multiple complaints of bilateral 
knee pain and further reflect treatment for contusions to the 
right lower extremity following an accident in which a car 
fell off a jack onto the veteran, pinning him for several 
hours.  

There is no medical opinion of record, however, regarding a 
potential causal relationship between the veteran's current 
bilateral knee disabilities and his military service.  There 
is also no opinion of record regarding a potential causal 
relationship between the veteran's varicose veins/stasis 
dermatitis of the lower extremities and his in-service 
accident or the knee disabilities.  The Board therefore finds 
that a nexus opinion is necessary to properly decide the 
claims.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should forward the veteran's VA 
claims folder to a physician for a review 
of the medical records contained therein.  
The reviewing physician should express an 
opinion as to whether the veteran's 
current bilateral knee disabilities are 
related to his military service.  The 
reviewing physician should also express 
an opinion as to whether the veteran's 
current varicose veins and/or stasis 
dermatitis is related to his military 
service or to his bilateral knee 
disabilities.  If the reviewer deems it 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be accomplished.  A report of the records 
review should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issues of service connection for a 
bilateral knee disability and 
disabilities of the leg and foot.  If the 
benefit sought on appeal remains denied, 
either in whole or in part, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).    



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


